Citation Nr: 1715274	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case is currently under the jurisdiction of the RO in Boston, Massachusetts. 


FINDINGS OF FACT

1.  The Veteran had noise exposure during active service from combat duties as a machine gunner in Vietnam and verified enemy attacks by ground and by rocket and mortar fire. 

2.  The Veteran's tinnitus manifested within a year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (holding that tinnitus qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports service connection for tinnitus.  In an April 2011 statement, the Veteran wrote that his tinnitus has been present since separation from service, and had worsened in the last few years.  

At the March 2011 VA examination, the Veteran described excessive noise exposure during service due to his placement as a machine gunner in Vietnam, working around gunfire, artillery fire, and explosions.  He denied occupational or recreational noise exposure as a civilian.  His history of in-service noise exposure is credible based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  Specifically, his service personnel records show that he served as a machine gunner in Vietnam.  Based on the service personnel records and his statements, as well as a review of command chronology reports for the unit to which he was assigned, the Joint Services Records Research Center (JSRRC) Coordinator at the RO verified the Veteran's account of his unit coming under heavy enemy attacks by ground and by rocket and mortar fire on two occasions, the latter occasion resulting in heavy casualties.  See March 2007 Memorandum.  The Veteran has also stated that he experienced combat as a machine gunner, as reflected in a June 2006 PTSD stressor questionnaire.  Although his combat service was not independently verified by the JSRRC or through combat awards or citations, it is consistent with the circumstances of his service as a machine gunner in the Marine Corps supporting combat operations in Vietnam.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records do not reflect findings or complaints of tinnitus or symptoms pertaining to the ears, and the July 1973 separation examination does not show abnormal findings regarding the Veteran's ears or hearing.  The earliest documentation of hearing loss is a March 2006 Vet Center record noting that the Veteran had been treated in the past for hearing loss.  Thereafter, a December 2010 private audiological treatment record reflects diagnoses of tinnitus and sensorineural hearing loss.  At the March 2011 VA examination, the Veteran stated that his tinnitus began "a long time ago," but did not specify a "trigger noise event."  The examiner opined that it was less likely as not that military noise exposure contributed to the Veteran's tinnitus, as service audiograms at enlistment and separation showed normal hearing, and did not show a significant change in hearing thresholds during service.  

Resolving reasonable doubt in favor of the claim, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Veteran's statement that his tinnitus has been present ever since separation is credible and not contradicted by other evidence of record.  Although the VA examiner found against a link to in-service noise exposure, the examiner did not account for this medical history or provide an adequate explanation as to why normal hearing during service as shown by audiometric testing supported the conclusion that tinnitus was not due to the Veteran's established in-service noise exposure.  Thus, the probative value of this opinion is discounted.  In any event, because there is credible evidence that his tinnitus manifested to a compensable degree within one year of service separation, and in the absence of evidence of a cause unrelated to service, service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a); see also 38 C.F.R. § 4.87 Diagnostic Code 6260 (2016) (providing that a 10 percent rating will be assigned for recurrent tinnitus). 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


